MEMORANDUM **
In these consolidated petitions, Piara Singh Sound, his wife and son, natives and citizens of India, petition for review of the Board of Immigration Appeals’ (“BIA”) decisions dismissing their appeal from an immigration judge’s (“IJ”) order of removal (No. 04-75926) and denying their motion to reconsider (No. 04-72517). Our jurisdiction is governed by 8 U.S.C. § 1252. We review the denial of a motion to reconsider for abuse of discretion, see Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we dismiss in part and deny in part the petitions for review.
We lack jurisdiction to consider petitioners’ due process claim based on assertions that the IJ’s conduct forced them to withdraw them asylum application because they failed to present this claim to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
The BIA did not abuse its discretion when it denied petitioners’ motion to remand to the IJ for consideration of their eligibility for protection under the Convention Against Torture (“CAT”) because the record does not support petitioners’ contention that withdrawal of their asylum application did not include withdrawal of their CAT claim and petitioners did not submit evidence of eligibility for CAT relief. See Cano-Merida, 311 F.3d at 966.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.